                    Case 1:20-cr-00059-TSE Document 59-3 Filed 10/15/20 Page 1 of 1 PageID# 470
                                Inflows to Wells Fargo Bank Account ‐ x3887
                               Manish Singh DBA Manish Singh TA Victor Rossi

                                    September 19, 2016 to March 31, 2018

                                            Total: $1,278,549.27

                                          Cash Deposits, $4,813.00
                                                   0.3%
Miscellaneous Credits, $6,004.31                                            Payments from Parents, $3,950.00
             0.5%                                                                        0.4%




                                   Saif Ahmad / Sana Aijaz, $1,263,781.96
                                                  98.8%
